DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  Claim 2 states "each at least one of". It appears only "each" or "at least one of" needs to be in the claim.  Appropriate correction is required. Claim 11 states “such that wherein” The claim only needs one transition phase not two. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 and 8, it is unclear what the phrase “that are of first and second one of the antenna systems” is modifying. It is therefore an indefinite feature of the claim.
Claims 2-7 and 9-14 are rejected based on their dependence on claims 1 and 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocket (US 20190154794) in view of Chang (US 20160116582). Ocket teaches (claim 1 and 8) a method for operating a radar sensor device (para 27, “the disclosed technology to provide a multi-static radar system”), the radar sensor device including a plurality of transmitting antenna elements and a plurality of receiving antenna elements (fig 1, item 5 and para 58, “The module 5 includes two transmitters 20 and two receivers”), wherein at least a part of the antenna elements are situated along at least one of an arc and intersecting planes (fig 1, item 10) and wherein the antenna elements are divided into a plurality of antenna systems (fig 1, items 5), that each includes at least two of the transmitting antenna elements and at least two of the receiving antenna elements (para 58, “The module 5 includes two transmitters 20 and two receivers”), the method comprising: operating each of the antenna systems as an independent multiple-input-multiple-output radar system (para 51, ”the MIMO radar system can also be embedded in other regions of a vehicle besides the bumper”), transmitting transmit signals using the transmitting antenna elements that are of first and second ones of the antenna systems (para 46, “each module including at least one transmitter configured to transmit a signal” and para 58, “The module 5 includes two transmitters 20 and two receivers (not shown) collocated in a packaged”), wherein the operating includes: receiving reflections of the transmitted transmit using the receiving antenna elements (para 46, “at least one receiver configured to receive a signal corresponding to the transmitted signal, which received signal ideally represents a reflection of the transmitted signal”), (claim 5 and 14)  the  the disclosed technology embedded in a bumper of a vehicle”), (claim 7 and 10) all of the antenna elements are situated along the at least one of the arc and intersecting planes (fig 1). Ocket does not teach the transmission ranges overlap and whose transmit signals are orthogonal to one another. Chang teaches (claim 1 and 8) the transmission ranges overlap (fig 11) and whose transmit signals are orthogonal to one another (para 11, “The illuminations are indexed by orthogonal MIMO waveforms”). It would have been obvious to modify Ocket to include the transmission ranges overlap and whose transmit signals are orthogonal to one another because it would allow coverage in front of the vehicle and be able to tell the difference between the signals.
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocket in view of Chang as applied to claim 1 and 8 above, and further in view of Ebling (US 20160252608). Ebling teaches (claim 2 and 11) each at least one of the transmitting antenna elements is part of more than one of the antenna systems (para 27, “the elements 116 will be combined into sub-arrays of 4 elements, with each sub -array sharing one element with the neighboring sub-array”). It would have been obvious to modify Ocket in view of Chang to include each at least one of the transmitting antenna elements is part of more than one of the antenna systems because it would reduce the number of elements needed in the radar system.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocket in view of Chang as applied to claim 1 and 8 above, and further in view of Izadian et al (US 20180113210). Izadian teaches (claim 3 and 12) the transmission ranges of the transmitting antenna elements of the first antenna system have essentially no overlap with the transmission ranges of the transmitting antenna elements of the second antenna system (fig 4a) It would Ocket in view of Chang to include the transmission ranges of the transmitting antenna elements of the first antenna system have essentially no overlap with the transmission ranges of the transmitting antenna elements of the second antenna system because it would make it easier to determine the direction an object is from the vehicle.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocket in view of Chang as applied to claim 1 and 8 above, and further in view of Fetterman et al (US 20180095162). Fetterman teaches (claim 4 and 13) at least a part of the transmitting antenna elements, whose transmission ranges do not overlap, have the same transmit signal (para 27, “a first vehicle 502 may have numerous radar sensors transmitting similar radar signals 504, 506, 508, 510, 512 in different fixed directions relative to the first vehicle”). It would have been obvious to modify Ocket in view of Chang to include at least a part of the transmitting antenna elements, whose transmission ranges do not overlap, have the same transmit signal because it would allow an antenna to change the direction of the signal without have to adjust more than the phase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648